Citation Nr: 0423110	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-25 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION


The veteran served on active duty from November 1945 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for a 
bilateral foot disability and a left knee disability.

The veteran appeared before the undersigned Veterans Law 
Judge at a travel board hearing held in Indianapolis, 
Indiana, in March 2004.  The transcript of that hearing has 
been associated with the claims file.


FINDINGS OF FACT

1.  A bilateral foot disability was not present in service, 
and no such disability has been shown to be etiologically 
related to service.

2.  A left knee disability was not present in service, and no 
such disability has been shown to be etiologically related to 
service.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).

2.  A left knee disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a February 2002 letter, the RO advised the veteran of the 
evidence needed to substantiate his claim, advised him of the 
evidence he needed to submit, advised him of the evidence VA 
would attempt to obtain for him, and specifically requested 
that he provide VA with any medical evidence or statements 
related to his claimed disability.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

In an April 2002 rating decision, the RO advised the veteran 
of the evidence VA had and the additional evidence needed to 
support his claim.

In a June 2003 statement of the case (SOC) and a December 
2003 supplemental statement of the case (SSOC), the RO 
notified the veteran of the notice and assistance 
requirements of the VCAA, notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and notified the veteran of the evidence VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the VCAA notice provided by the RO prior 
to the initial denial fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Factual Background

The veteran entered active service in November 1945. At the 
time of his examination for service entrance that month, no 
musculoskeletal defects were noted. Service medical records 
reflect that he was hospitalized for approximately two weeks 
shortly after reporting for active duty for back pain, fever 
and burning on urination.  He was again hospitalized 
approximately six weeks later for persistent pain in both 
flanks, restlessness, excitability and shakiness.  In 
February 1946 the veteran was discharged from service for 
pre-existing conversion reaction, chronic, severe, manifested 
by persistent back pain and a camptocormic position, mild 
stress of two months Army service, and a back injury one and 
one-half years ago, predisposition moderate, impairment 
marked.

Service medical records do not reflect any diagnosis of, 
reference to or treatment for, any foot disorder or left knee 
disorder.

A November 1976 clinical summary from a private hospital 
notes a reported history of arthritis of the spine and feet 
"for several years." In July 1991, in an application for 
non-VA disability benefits, the veteran related a long 
history of foot problems.

VA clinical records for the period December 1999 to December 
2003 reflect treatment for degenerative joint disease in the 
left knee and both feet.

At his March 2004 hearing, the veteran testified that he has 
had bilateral foot problems since he "was a kid."  He said 
that he told the examining official of his foot problems at 
the time of his entrance physical, that he did not sustain an 
injury to his feet while in service, and that he did not 
receive any treatment for his feet while in service, although 
he continued to have problems with his feet while in service.  
He stated that he first started using arch supports shortly 
after he left active service.

The veteran testified that he chipped a bone in his left knee 
when he "was a kid."  He said he told the examining 
official of his knee problem at the time of his entrance 
physical, that he did not sustain an injury to his left knee 
while in service, and that he did not receive treatment for 
his left knee while in service, although kneeling, push-ups, 
sit-ups and calisthenics bothered him.  He stated that he 
started treatment for his knee at the same time he first 
started using arch supports.

Legal Criteria

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.

In a claim for disability compensation, VA will provide a 
medical examination or
obtain a medical opinion based upon a review of the evidence 
of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical 
opinion is necessary if the information and evidence of 
record does not contain
sufficient competent medical evidence to decide the claim, 
but:

(A)	Contains competent lay or medical evidence of a 
current diagnosed 
disability or persistent or recurrent symptoms of 
disability;

(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease listed in § 3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and

(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 102.




Analysis

The evidence of record reflects that the veteran has current 
disabilities - degenerative joint disease of both feet and 
his left knee - and that he has been receiving treatment for 
those disabilities from the VA for more than four years.

The veteran contends that his bilateral foot and left knee 
disorders preexisted his entrance into military service, but 
were aggravated therein. When no preexisting condition is 
noted upon examination for entry into service, the veteran is 
presumed to have been in sound condition in the absence of 
clear and unmistakable evidence to the contrary. 38 U.S.C.A. 
§ 1111.  In this case, no foot or left knee pathology was 
evident at the time the veteran was examined for service 
entrance in November 1945. Further, no medical or lay 
evidence to corroborate the assertion that his bilateral foot 
and left knee conditions preexisted service has been 
submitted. Accordingly, the Board finds that the presumption 
of soundness as it applies to the veteran's feet and left 
knee has not been rebutted.

The veteran's testimony, supported by his service medical 
records, reflect that he did not injure his feet or his left 
knee, and was not treated for any condition of his feet or 
left knee while in active service.  It was not until 
approximately two decades after the veteran's release from 
active service that any reference was made in medical records 
to a bilateral foot or left knee disability. No competent 
medical evidence or medical opinion linking either condition 
to his military service has been produced. As a result it can 
only be concluded that no exists for granting service 
connection for a bilateral foot or left knee disorder. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).

While the veteran may sincerely believe that his pre-existing 
bilateral foot and left knee disorders were aggravated during 
his active service, a lay person, such as the veteran, is not 
competent to opine on medical matters such as the cause of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

The VA has no duty to obtain a medical opinion in this case 
as the evidence now of record does not indicate that either 
of the claimed disabilities had its onset in or was 
aggravated by an in-service event or otherwise associated 
with the veteran's active service.  Accordingly, there is no 
reasonable possibility that a medical examination or medical 
opinion would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The preponderance of the evidence is against a finding that 
the veteran's current bilateral foot and left knee 
disabilities are causally connected to his active service, 
and the reasonable-doubt/benefit-of-the-doubt rule is not for 
application in this case. 38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for bilateral foot 
disability is denied.

Entitlement to service connection for left knee disability is 
denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



